Citation Nr: 1759357	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  06-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to June 5, 2014, and in excess of 50 percent from June 5, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Attorney, Robert Chisholm


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to February 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to provide the Veteran a new VA mental health examination.  Since remand, the Veteran underwent a new mental health examination in March 2017.  As there has been substantial compliance with the May 2015 remand directives, further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).   


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas. 

2.  Since January 2009, when the Veteran retired from his position as a conductor with the railroad, the Veteran's service-connected PTSD has rendered him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met since January 2009.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the latest VA examination afforded the Veteran in March 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner reviewed the record, noted the history of the Veteran's symptoms and past diagnoses, and applied appropriate medical principles and standards.  

The Board acknowledges that the May 2015 remand requested that the examiner provide a GAF score, which the March 2017 VA examiner did not provide.  However, in an October 2017 addendum opinion, the examiner explained that a GAF score was not provided as they are no longer used under the DSM-5 and that under DMQ requirements and professional guidelines, she only renders opinions based on DSM-5 guidelines.  As such, the Board finds there has been substantial compliance and the examination is adequate.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) is rated 30 percent disabling.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran contends that his PTSD was more severe than the currently assigned staged ratings of 30 percent rating prior to June 5, 2014, and 50 percent thereafter.  The Board agrees that the most probative evidence of record establishes that a 70 percent rating is warranted during the entirety of the appeal period.  

The medical evidence of record includes numerous VA and private treatment reports, which the Board will discuss chronologically.  A June 2004 VA mental health intake note from Birmingham VA Medical Center (VAMC) reflects the Veteran's reports of sleep problems, to include nightmares, flashbacks, being easily angered, and feeling depressed and helpless.  The examiner indicated that the Veteran had good grooming and eye contact.  His speech was spontaneous, articulate, and coherent.  He was goal directed and focused.  There were no suicidal or homicidal ideations and no delusions.  The diagnosis was PTSD and a GAF score of 60 was given.  

There are numerous group therapy session reports of record from Birmingham VAMC from 2005 to 2008, and the record reflects the Veteran's reports that he had to cease attending the PTSD group therapy sessions in 2008 because his wife's health began to decline and he had to stay home to care for her.  Group session and treatment reports, indicate that the Veteran consistently presented as well oriented, alert, and attentive.  The session notes also consistently indicate that the Veteran's participation was good and that he was able to verbalize his feelings and provide emotional support and feedback to other members of the group.  The session notes do indicate instances where there were variations in the Veteran's mood and participation.  A January 2005 treatment note indicates that the Veteran reported nightmares and flashbacks and felt depressed and helpless.  He was given a GAF score of 58.  A November 15, 2005, group therapy session note indicates that the Veteran was mildly depressed with corresponding affect.  There were no suicidal or homicidal thoughts or ideas reported.  A November 29, 2005, group therapy session note indicates that the Veteran continued to appear somewhat reserved and quiet but was easily engaged in the group process.  

In February 2005, the Veteran underwent a VA mental health examination.  The examiner noted that the Veteran had been married once since 1973 with two adult children.  The Veteran reported symptoms of nightmares 4-5 times per week, daily flashbacks, hyperarousal, exaggerated startle response, feelings of helplessness, depression, and anxiety.  The examiner indicated that the Veteran presented as alert and oriented.  He was appropriately groomed with fair eye contact and posture.  His speech was within normal limits and his affect and mood were congruent.  The examiner indicated that there were no suicidal or homicidal ideations or auditory or visual hallucinations.  The examiner indicated that the Veteran presented as logical and goal directed and that his insight and judgment were fair to good.  He was diagnosed with PTSD and depression, not otherwise specified.  He was given a GAF score of 55.    

In a statement accompanying his VA Form 9 appeal, the Veteran indicated that he had violent impulses towards family, friends and co-workers that he suppressed, and that he did not enjoy group therapy and preferred to isolate himself. He indicated that at work he had switched to a nighttime job that allowed him to work alone and that he took medications to aid him in being able to work but that they had other side effects. 

In June 2010, the Veteran underwent another VA mental health examination.  The examiner noted that the Veteran lived with his wife of 38 years and had an adult son and daughter.  The Veteran reported a good relationship with his kids but stated that his daughter tries to boss him around.  He reported that he and his wife were doing alright and indicated that he is her caregiver.  He reported that he has a friend whom he sees weekly and that he attends church but is less active there than in the past.  He reported staying away from people because they tick him off.  He reported hobbies of playing golf but indicated that he can only go occasionally because he has to care for his wife.  He also reported that he likes being out in the yard.  The Veteran reported symptoms of sleep impairment, which included combat related nightmares 2-3 times a month to 1-2 a week.  The examiner noted obsessive/ritualistic behavior of checking and re-checking the door and also that the Veteran checks and re-checks to see if he has a soda in the refrigerator.  The Veteran reported panic attacks of being hot and sweaty that last for about 15 minutes.  He reported no homicidal thoughts.  The Veteran endorsed suicidal thoughts indicating that he has ideations about once a month but stated that "I am not going to do anything."  The examiner indicated there was no history of suicide attempts, plans, or intent.  The Veteran also reported that he locked his guns away and thinks less about them.  

The examiner indicated that the Veteran presented as neatly groomed and appropriately dressed.  He had unremarkable speech and psychomotor activity.  He was cooperative and attentive.  His affect was appropriate and constricted, and his mood was dysphoric.  He reported having a short attention span.  The examiner indicated that the Veteran had mild memory impairment.  There were no hallucinations or delusions reported.  The examiner noted that there was no violence or issues with alcohol use or other substance abuse reported and indicated that the Veteran has fair impulse control.  The examiner indicated that the Veteran was oriented and had average intelligence and also that he had judgment and insight.  The examiner opined that the Veteran's PTSD had manifested in reduced reliability and productivity.  A GAF score of 52 was assigned. 

A lengthy and thorough private assessment of the Veteran's PTSD dated in April 2012, from Dr. D.L. indicates that he reviewed the entire claims file and spoke with the Veteran for over two hours.  Dr. D.L. indicated that the Veteran's PTSD affects his functioning on a daily basis and that the effects of his PTSD are more than likely permanent.  Dr. D.L. indicated symptoms of increased arousal, stimuli avoidance, and persistent re-experiencing of trauma events.  Dr. D.L. indicated that the severity of the Veteran's emotional distress interferes with his cognitive abilities.  He specified there were significant decrements in psychomotor functioning, executive functioning, and episodic memory.  He indicated that "it is clear that his difficulties with activities and daily living, such as employment, have been significantly impacted by his decreased cognitive capacity and mood."  

Dr. D.L. stated that the Veteran drank on the job due to his emotional issues.  He also stated that medical records indicate interference with the Veteran's social life as he ceased attending church after he became angry with his pastor.  Dr. D.L. indicated that the Veteran reported that there are times when he ignores his wife or is too rough in helping her dress; he indicated that he will not go near her for fear of striking her because of his temper.  Dr. D.L. indicated that the Veteran also recounted multiple occasions of road rage of pulling a gun out on two individuals and threatening to kill them.  Dr. D.L. noted that the Veteran reported interrupted sleep and a variable mood of irritability, sadness and emotional distress.  He also stated that the Veteran reported suicidal ideation but denied current plans or intent to die.  Dr. D.L. stated that the Veteran reported problems with concentration and attention, which lead to his subjective episodes of memory issues. Dr. D.L. administered numerous tests to the Veteran and reported the results and how these results were consistent with his findings regarding the Veteran's functional capabilities and his symptomatology. Dr. D.L. indicated a diagnosis of PTSD and assigned a GAF score of 38 and indicated that he believed that the Veteran's symptoms had been consistent since 2004 showing essentially, deficiencies in most areas.   

As to lay statements, in a February 2008 statement in support of claim, the Veteran indicated that he has problems dealing with people he works with.  He stated that he has no patience and gets angry easily.  He indicated that he does not have a social life and that he works and stays home on his off days from work.  He stated that he isolates himself from others so that he does not have to deal with them. 

In a March 2011 letter, the Veteran indicated that he has been told by others that his speech is incoherent and that sometimes he recognizes it as well.  He stated that he gets angry when people try to tell him what he has done wrong.  He indicated that he gets angry and wants to knock people out when he sees them look at his wife like something is wrong with her.  He indicated that he would hit them if it were not for the fact that he would go to jail.  He indicated that he does not like it when people come near and try to talk to him in public places and that he just walks away.  He indicated that he has a permit to carry a weapon but that his wife will not allow him.  He indicated that his wife tells him that he has nightmares and wakes up sweating but that he does not recall doing so.  He stated that he sometimes walks and does not know where he is going.  He indicated that he constantly hears noises and keeps his gun near him so as to protect himself and his family.  He indicated that he does not go to family functions unless his wife makes him and that he usually just drops her off and picks her back up when the functions are over.  

In June 2014, the Veteran underwent another VA mental health examination.  The examiner noted that the Veteran was still married with two adult children.  He described his relationship with his wife as ok.  He again indicated that his daughter "tries to be the boss."  He described his relationship with his son as "alright" but noted that they do not talk often.  He indicated that his parents and four siblings are deceased and that he maintains contact with his surviving siblings.  He also indicated that he has a friend he sees once a week.  He again reported having retired in 2009 after working for the same company for 37 years and that he stopped because he was eligible and "tired of being bothered with folks."  The Veteran reported that he sometimes played golf and that he works around in the yard.  He reported that he prefers to generally be at home.  As to recent psychosocial stressors, he indicated that his son's children had not visited recently and he did not know why.  

The examiner indicated that the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, irritability, mild memory loss (such as forgetting names, directions or recent events), social isolation, and disturbances of motivation and mood.  The examiner indicated there was no suicidal or homicidal ideation, intent, or plans or history of suicide attempt reported.  The examiner indicated there was no specific OCD type symptoms reported; the examiner did note the Veteran's reports that he double checks his garage door because he once left it open.  No panic attacks were indicated.  The Veteran reported that he had some audio or visual hallucinations but stated that he was unsure whether he had been dreaming.  He also endorsed memory difficulties.  The examiner indicated that the Veteran presented as neatly dressed with good grooming.  His speech was within normal limits.  He had good eye contact.  His thoughts were logical and goal directed.  He described his current mood as "alright."  His affect and mood were congruent.  The examiner indicated that the Veteran's PTSD had manifested in occupational and social impairment with reduced reliability and productivity.  The examiner indicated that the Veteran was given a GAF score of 54 indicating moderate impairment in psychosocial functioning secondary to PTSD.

In September 2014, the Veteran submitted an addendum to the April 2012 private opinion from Dr. D.L.  As discussed, in the September 2014 letter, Dr. D. L. indicated that the Board failed to consider the mental health treatment the Veteran was receiving in terms of psychotropic medication.  Dr. D. L. indicated that the Veteran is maintained on a regimen of a selective serotonin reuptake inhibitor as well as a tricyclic antidepressant, which constitutes significant levels of mental health treatment.  Dr. D. L. also noted that a June 2010 medical record indicates that the Veteran could no longer attend the PTSD group because he had to care for his sick wife.  Dr. D. L. reasoned that this indicates that the Veteran seeks treatment based on his life circumstances not that he no longer receives treatment for PTSD, does not require mental health treatment, or is refusing mental health treatment for his PTSD.  Dr. D. L. reiterated his previous indications of the Veteran's impatience with his wife and the road rage incidents.  Additionally, Dr. D. L. stated that the Veteran exhibits a disabling array of cognitive dysfunction and that the neuropsychological evaluation found a significant degree of impairment with executive functioning, which explained his impaired judgment leading to impulsivity and dangerous behavior.  Dr. D. L. indicated that this data suggests a significantly lower GAF score in the range of 31 to 40.

A July 2016 follow-up note from Birmingham VAMC indicates that on a prior visit, the Veteran reported that his PTSD was causing more problems lately.  He reported sleep impairment, hypervigilance, and chronic isolation.

In March 2017, the Veteran underwent another VA mental health examination.  The examiner noted the Veteran's history of having been married once for 42 to 43 years and having two children.  He indicated that he spends his days cleaning the house and caring for his wife.  He reported that he sees his daughter, whom lives locally, once a week to every other week and that their relationship is strained because she "tries to be the boss."  He indicated that he has a good relationship with his son.  He indicated that his son lives in Atlanta so he does not see him often but that they speak on the phone every few days.  He reported an okay relationship with his siblings and indicated that he does not have any friends because they "ticked him off."  He indicated that his friends dismiss the concerns he has about his wife being left alone.  He reported that he no longer played golf because he did not want his wife to be left alone.  The Veteran indicated there was no current outpatient treatment.  He denied any suicide attempts since his last VA exam.  He denied any arrests or jail time, involvement in physical fights, verbal arguments in public settings or other problematic behaviors.  He denied any substance abuse history.  Other major stressors were indicated to be his wife's health problems, memory issues, and that his daughter does not help out enough.  As to finances, he indicated that "I do not have [any] problems; I pay my bills.  I do not buy what I cannot afford." 
 
The Veteran reported depression every morning when he wakes up.  He reported occasional mild tearfulness and significantly reduced interest in activities.  He indicated that he no longer gardens, fishes, or fixes things.  He reported occasional guilt that he could have done more in life but that he just settled.  He stated that "I do not mind being dead as long as I do [not] go to hell."  He also denied suicidal ideations or a history of suicide attempts.  He denied homicidal ideations as well.  He reported anxiety and frequent worry about dying.  He stated "I hope I do not die today."  He indicated that he wants his wife to die first because she has no one else to care for her and that he worries about that all the time.  The examiner indicated symptoms of depressed mood, anxiety, chronic sleep impairment, nightmares, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

The examiner indicated that the Veteran presented as clean and casually dressed.  He was alert and pleasant.  He was cooperative, and his affect was appropriately in full range.  The Veteran described his mood as "pretty good."  His speech was unremarkable, and his speed of thinking and responding were within normal limits.  His thought process was logical and goal directed.  His insight and judgment were good.  The Veteran indicated that his memory is not as good as it used to be.  He stated that he remembers peoples' faces but not their names but stated that he had never been good with names.  The examiner indicated there were no OCD symptoms.  There were no hallucinations, delusions or paranoid ideations reported.  The diagnosis was PTSD, and the examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  
Merits

Based on review of the evidence, the Board finds the reports by Dr. D.L. to be the most probative evidence regarding the severity of the Veteran's PTSD during the appeal period. Dr. D.L.'s reports reflect in depth interaction with the Veteran, thorough review of the record, application of clinical testing and incorporation of the results into the assessment of the Veteran's symptomatology and the severity of his PTSD.  Moreover, his assessments are consistent with the Veteran's report of his symptomatology during the appeal period. Thus, the Board finds that the criteria for a 70 percent rating for the Veteran's PTSD are present throughout the appeal period.

During the appeal, the Veteran reported ongoing symptoms of hypervigilance, fragmented sleep, intrusive thoughts, nightmares, depression, anger, irritability, and attention and concentration difficulties.  He also reported increased panic attacks, isolation, and a decrease in family and social relationships.  As such, the Board finds that during this period of the appeal, the Veteran's PTSD manifested in deficiencies in most areas, including family and social relationships and impaired mood and thinking.  

Although the Veteran admittedly does not experience all of the listed symptoms for a 70 percent rating, the clinical findings during this period of the appeal describe experiences, thoughts, and emotions due to PTSD that interfere with his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Increased depression, isolation, nightmares, and difficulty in concentration appear to significantly affect the Veteran's ability to function independently, appropriately, and effectively.

However, the Veteran's occupational and social impairment cannot be described as total and is not commensurate with a maximum 100 percent rating.  During the appeal period, the Veteran consistently presented as oriented and alert.  While the Board acknowledges the Veteran's short term memory loss, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation, or his own name.  While he reported that he is not good with names, he also indicated that he has never been good with names.  

The evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to total occupational and social impairment.  See Vazquez-Claudio v. Shinseki.  The record does not reflect that the Veteran has persistent delusions or hallucinations, grossly inappropriate behavior or is a persistent danger to himself or others.  While the Veteran reported that he may have hallucinations, he also indicated that he was unsure whether he was dreaming.  At other times throughout the appeal period, he consistently denied having delusions or hallucinations.  Additionally, while the Veteran has difficulty getting along with others and is irritable, he also has no history of violence and has indicated that he does not want to go to jail as a result of attacking anyone    

However, the Board does not find that the Veteran met the requirements for a 100 percent rating at any time during the appeal period, as he has neither demonstrated the symptoms listed for such a rating or symptomatology equal in frequency, severity or duration to total and social occupational impairment. Throughout the appeal period, the Veteran has had significant social impairment at times, but never has he had total social impairment. He has maintained interaction with his wife, serving as her primary caregiver, has maintained relationships with his son and his daughter in some fashion. Moreover, he has relatively consistently asserted that he has kept in contact with one friend over the duration of the appeal period. With regard to occupational impairment, for the period prior to January 2009, the  Veteran was employed full time, thus not occupationally impaired, and while he had occupational impairment after his retirement, a total rating requires both total occupational and total social impairment. Thus, a rating higher than 70 percent is not warranted.

Thus, in light of the evidence, the Board finds that the preponderance of the evidence supports a disability rating of 70 percent for the entirety of the appeal period.  
TDIU

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to this PTSD.  

The Veteran has been service connected for a right shoulder disability, at 20 percent disabling, and, based on this decision, PTSD at 70 percent disabling.  Thus, the Veteran meets the schedular criteria for TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).  

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instance case, the record shows that the Veteran was employed full time as a train conductor until January 2009 when he retired. The Board notes Dr. D.L.'s reports which indicate that he was unable to work since 2004 given that he was drinking on the job and working a nightshift to avoid supervision and co-workers, and the fact that he retired as soon as he was eligible despite the financial consequences of the decision. However, in considering this evidence, the Board does not find that the Veteran was unable to maintain substantial gainful employment prior to his retirement from the railroad in January 2009. His compensation for his PTSD in the form of drinking and taking a shift that removed him from co-workers did not prevent his being employed fulltime, and does not reflect any accommodation or shelter by his employer, in fact, his statements indicate he took the night shift himself, in part, to hide his drinking from his employer. Thus, the Board finds that prior to his January 2009 retirement, the criteria for entitlement to a TDIU have not been met. 

Turning to the period after his retirement in January 2009, having reviewed the evidence of record, the Board finds that the Veteran's PTSD renders him unable to obtain and maintain substantially employment for this period.  

The evidence notes that the Veteran has consistently demonstrated impulse control problems and thus avoids people as much as possible to prevent violent interactions, he has compensated for his symptoms with alcohol use even when not involved in contact with others. The record indicates that the Veteran has some cognitive difficulties, concentration problems, and has problems interacting effectively with supervisors, coworkers, and customers due to irritability, anger and strong tendencies to isolate.  The Veteran has been noted to have problems completing tasks correctly and efficiently, and has problems with anxiety and hypervigilance.  Further, the Veteran has demonstrated sleep disturbances that may result in tardiness, and low motivation may result in some absences from work.  

The Board finds that the evidence of record essentially indicates that the Veteran's anger, irritability, isolation and hypervigilance issues associated with his PTSD would render substantial difficulty in working with others, taking orders, or performing tasks efficiently.  While the March 2017 examiner opined that the Veteran could perform a job where he did not have to work around a lot of people, take orders, or perform cognitive tasks, the Board finds this severely limiting.  The Board does not find it reasonable that the Veteran could readily find substantially gainful employment where he gets to manage himself and does not have to perform cognitive tasks.  The Board notes that while it is not impossible that the Veteran may be able to find something where he does not work with anyone and his issues of isolation, anger, attention deficits, and potential tardiness due to sleep issues will be tolerated, it is not very plausible that such a job would be substantially gainful.  The Board notes that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

In light of the Veteran's current overall disability picture, the Board finds that the Veteran cannot engage or retain substantially gainful employment due to his PTSD from his retirement from the railroad in January 2009.  


ORDER

Entitlement to a 70 percent disability rating for PTSD for the entirety of the appeal period, is granted.

Entitlement to a TDIU for the period beginning in January 2009, is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


